The court properly interpreted the arbitration clause with respect to the arbitrability of matters “not specifically covered” in the underlying agreement; the contrary interpretation proffered by the insurers would render the word “specifically” meaningless (see Beal Sav. Bank v Sommer, 8 NY3d 318, 324 [2007]). Mutual Marine’s interpretation was not precluded by its unsuccessful argument in another case (see Baje Realty Corp. v Cutler, 32 AD3d 307, 310 [2006]). Arbitration was not barred by the inclusion of a reformation claim (see Matter of SCM Corp. [Fisher Park Lane Co.], 40 NY2d 788, 792-793 [1976]), the timeliness of which was for the arbitrators to evaluate in the absence of an explicit provision that the issue is reserved for a court of law (see Matter of Diamond Waterproofing Sys., Inc. v 55 Liberty Owners Corp., 4 NY3d 247, 252-253 [2005]).
In view of the foregoing, we need not address appellants’ other contentions, which are, in any event, unavailing. Concur— Friedman, J.P., McGuire, Acosta, DeGrasse and Freedman, JJ.